       Case: 3:21-cv-00123-JRK Doc #: 14 Filed: 03/02/21 1 of 3. PageID #: 74




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


KRYSTAL TILLMAN,                                    CASE NO. 3:21 CV 123

       Plaintiff,

       v.                                           JUDGE JAMES R. KNEPP II

FAMILY DOLLAR STORES OF
OHIO, INC., et al.,

       Defendants.                                  ORDER



       Plaintiff Krystal Tillman originally brought this case in the Lucas County, Ohio Court of

Common Pleas. Defendant Officer J. Goetz removed to this Court, citing federal question

jurisdiction, on January 15, 2021. (Doc. 1).

       On March 1, 2021, Plaintiff filed a Notice of Dismissal of her claims against Officer

Goetz under Federal Rule of Civil Procedure 41(a)(1). (Doc. 9). In response, Family Dollar filed

a Statement in Support of Alternative Jurisdiction. (Doc. 10). Therein, Family Dollar asserted

this Court retained jurisdiction over the matter – even in the absence of Officer Goetz and a

federal claim – based on diversity jurisdiction pursuant to 28 U.S.C. § 1332. To the amount in

controversy question, Family Dollar represented its counsel contacted Plaintiff’s counsel to

inquire whether Plaintiff would stipulate that the amount in controversy is less than $75,000.

Plaintiff – through counsel – indicated she would not.

       On March 2, 2021, Plaintiff – in a change of position – filed a “Notice of Plaintiff’s

Counsel that Amount in Controversy is Below the Amount of Seventy-Five Thousand as per 28

U.S.C. § 1332”. (Doc. 11). Therein, counsel stated the amount in controversy “does not exceed
       Case: 3:21-cv-00123-JRK Doc #: 14 Filed: 03/02/21 2 of 3. PageID #: 75




$75,000.00 and as such, this Court does not have subject [sic] jurisdiction over this case.” Id. at

1. The notice requests “an Order dismissing this case from its docket and allowing the local state

court to proceed on the case filings already before it.” Id. at 2. The same day, Defendant filed a

“Response to Plaintiff’s Notice and Consent to Dismissal” in which it states “[w]ith the

understanding that Plaintiff’s . . . Doc. 11 Notice constitutes a stipulation as to the limitation of

damages, Defendant does not object to the Court’s dismissal of this case.” (Doc. 12).

       At the time of removal, this Court had original subject matter jurisdiction over the civil

rights claim against Officer Goetz under 28 U.S.C. § 1331, and supplemental jurisdiction over

the related state law slander claim against Family Dollar under 28 U.S.C. § 1367. Although

Plaintiff has dismissed Officer Goetz, and the attendant federal claim (Doc. 9), the Court retains

supplemental jurisdiction over the slander claim. See Orton v. Johnny’s Lunch Franchise, LLC,

668 F.3d 843, 850 (6th Cir. 2012) (“Such supplemental jurisdiction does not disappear when the

federal claim that gave rise to original jurisdiction in the first place is dismissed.”) (citing

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635 (2009)). “Following such a dismissal, the

district court in its discretion may properly choose whether to exercise § 1367(a) jurisdiction

over the supplemental state-law claims; however, such a decision is ‘purely discretionary.’” Id.

(quoting Carlsbad Tech., 556 U.S. at 639).

       When deciding whether to exercise supplemental jurisdiction, “a district court should

consider and weigh several factors, including the ‘values of judicial economy, convenience,

fairness, and comity.’” Gamel v. City of Cincinnati, 625 F.3d 949, 951-52 (6th Cir. 2010)

(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). Here, the Court finds these




                                                 2
       Case: 3:21-cv-00123-JRK Doc #: 14 Filed: 03/02/21 3 of 3. PageID #: 76




factors weigh in favor of declining to exercise supplemental jurisdiction over the state law claim,

and remanding this case to the Lucas County Court of Common Pleas.1

       The only remaining claim is a state law slander claim against Family Dollar. And the

parties agree the amount in controversy does not meet the requirements for federal diversity

jurisdiction. This case is in its early stages, and interests of comity dictate a state court should

evaluate this purely state law-based claim.

                                          CONCLUSION

       For the foregoing reasons, good cause appearing, it is

       ORDERED that this case is REMANDED to the Lucas County Court of Common Pleas.



                                                     s/ James R. Knepp II
                                                     UNITED STATES DISTRICT JUDGE




1. Although Plaintiff uses the word “dismissal”, see Doc. 11 (requesting this Court “dismiss[]
this case from its docket and allow[] the local state court to proceed on the case filings already
before it”), the Court finds remand is the appropriate procedural mechanism, see, e.g., Packard v.
Farmers Ins. Co. of Columbus, Inc., 423 F. App’x 580, 585 (6th Cir. 2011) (“[G]enerally
‘[w]hen all federal claims are dismissed before trial, the balance of considerations usually will
point to dismissing the state law claims, or remanding them to state court if the action was
removed.’”) (quoting Musson Theatrical v. Fed. Express Corp., 89 F.3d 1244, 1254-55 (6th Cir.
1996)).
                                                 3
